Exhibit TEPPCO PARTNERS, L.P. INDEX TO UNAUDITED FINANCIAL STATEMENTS Page No. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Income 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Partners’ Capital 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization and Basis of Presentation 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 10 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 13 5.Inventories 19 6.Property, Plant and Equipment 19 7.Investments in Unconsolidated Affiliates 20 8.Business Combination 21 9.Intangible Assets and Goodwill 22 10. Debt Obligations 23 11. Partners’ Capital and Distributions 25 12. Business Segments 27 13. Related Party Transactions 30 14. Earnings Per Unit 33 15. Commitments and Contingencies 34 16. Supplemental Cash Flow Information 39 17. Subsequent Events 40 1 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) September 30, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ $ Accounts receivable, trade (net of allowance for doubtful accounts of $2.6 at September 30, 2009 and $2.6 at December 31, 2008) 1,064.4 790.4 Accounts receivable, related parties 5.2 15.8 Inventories 85.7 52.9 Other 40.4 48.5 Total current assets 1,195.7 907.6 Property, plant and equipment, at cost (net of accumulated depreciation of $755.5 at September 30, 2009 and $678.8 at December 31, 2008) 2,594.0 2,439.9 Investments in unconsolidated affiliates 1,196.2 1,255.9 Intangible assets (net of accumulated amortization of $178.6 atSeptember 30, 2009 and $158.3 at December 31, 2008) 188.1 207.7 Goodwill 105.3 106.6 Other assets 118.1 132.1 Total assets $ 5,397.4 $ 5,049.8 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable and accrued liabilities $ 1,050.2 $ 792.5 Accounts payable, related parties 27.3 17.2 Accrued interest 45.7 36.4 Other accrued taxes 20.3 23.0 Other 22.1 30.9 Total current liabilities 1,165.6 900.0 Long-term debt: Senior notes 1,709.7 1,713.3 Junior subordinated notes 299.6 299.6 Other long-term debt 791.7 516.7 Total long-term debt 2,801.0 2,529.6 Other liabilities and deferred credits 55.0 28.7 Commitments and contingencies (see Note 15) Partners’ capital: Limited partners’ interests: Limited partner units (104,688,031 units outstanding at September 30, 2009 and 104,547,561 units outstanding at December 31, 2008) 1,564.1 1,746.2 Restricted limited partner units (248,400 units outstanding at September 30, 2009 and 157,300 units outstanding at December 31, 2008) 2.1 1.4 General partner’s interest (148.9 ) (110.3 ) Accumulated other comprehensive loss (41.5 ) (45.8 ) Total partners’ capital 1,375.8 1,591.5 Total liabilities and partners’ capital $ 5,397.4 $ 5,049.8 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Dollars in millions, except per unit amounts) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Operating revenues: Sales of petroleum products $ 2,029.9 $ 4,025.6 $ 5,053.2 $ 10,676.8 Transportation – Refined products 42.6 42.2 119.6 123.6 Transportation – LPGs 16.6 16.3 72.4 68.6 Transportation – Crude oil 15.9 15.8 53.0 48.5 Transportation – NGLs 14.6 12.6 40.7 38.2 Transportation – Marine 45.8 46.0 126.4 119.6 Gathering – Natural gas 12.6 14.6 40.6 42.8 Other 27.3 32.6 70.2 76.6 Total operating revenues 2,205.3 4,205.7 5,576.1 11,194.7 Costs and expenses: Purchases of petroleum products 1,993.1 3,989.5 4,931.9 10,571.8 Operating expense 172.0 80.8 315.2 201.2 Operating fuel and power 17.1 25.9 54.7 76.4 General and administrative 15.1 10.8 40.9 30.6 Depreciation and amortization 35.7 32.1 105.5 92.2 Taxes – other than income taxes 4.4 6.7 18.4 19.8 Total costs and expenses 2,237.4 4,145.8 5,466.6 10,992.0 Operating income (32.1 ) 59.9 109.5 202.7 Other income (expense): Interest expense (33.0 ) (34.3 ) (97.4 ) (105.9 ) Equity in incomeof unconsolidated affiliates 23.9 22.1 36.8 63.2 Other, net 0.2 0.4 1.2 1.8 Income (loss) before provision for income taxes (41.0 ) 48.1 50.1 161.8 Provision for income taxes (1.1 ) (1.1 ) (2.8 ) (2.9 ) Net income (loss) $ (42.1 ) $ 47.0 $ 47.3 $ 158.9 Net income (loss) allocated to: Limited partners $ (35.0 ) $ 39.0 $ 39.3 $ 132.1 General partner $ (7.1 ) $ 8.0 $ 8.0 $ 26.8 Basic and diluted earnings (loss) per unit $ (0.33 ) $ 0.40 $ 0.37 $ 1.39 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Net income (loss) $ (42.1 ) $ 47.0 $ 47.3 $ 158.9 Other comprehensive income (loss): Cash flow hedges: (see Note 4) Change in fair values of interest rate derivative instruments (23.2 ) Changes in fair values of commodity derivative instruments 7.8 (19.3 ) Reclassification adjustment for loss included in net income related to commodity derivative instruments 15.5 34.7 Amortization of treasury lock proceeds 1.5 4.3 Total cash flow hedges 1.5 23.3 4.3 (7.8 ) Total other comprehensive income (loss) 1.5 23.3 4.3 (7.8 ) Comprehensive income (loss) $ (40.6 ) $ 70.3 $ 51.6 $ 151.1 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Nine Months Ended September 30, 2009 2008 Operating activities: Net income $ 47.3 $ 158.9 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 105.5 92.2 Non-cash impairment charge 24.6 Amortization of deferred compensation 0.2 1.3 Amortization in interest expense 2.2 1.5 Changes in fair market value of derivative instruments (1.1 ) (0.6 ) Equity in incomeof unconsolidated affiliates (36.8 ) (63.2 ) Distributions received from unconsolidated affiliates 121.6 119.0 Loss on early extinguishment of debt 8.7 Net effect of changes in operating accounts (see Note 16) 22.5 (22.8 ) Net cash provided by operating activities 286.0 295.0 Investing activities: Cash used for business combinations (50.0 ) (351.9 ) Investment in Jonah Gas Gathering Company (21.2 ) (94.9 ) Investment in Centennial Pipeline LLC (2.5 ) Investment in Texas Offshore Port System (see Note 7) 1.7 Cash proceeds from asset sales 1.5 Acquisition of intangible assets (1.4 ) (0.3 ) Cash paid for linefill classified as other assets (0.7 ) (11.5 ) Capital expenditures (217.2 ) (215.1 ) Net cash used in investing activities (289.8 ) (673.7 ) Financing activities: Borrowings under debt agreements 1,144.9 3,848.9 Repayments of debt (869.9 ) (3,442.7 ) Net proceeds from issuance of limited partner units 3.5 271.3 Debt issuance costs (0.2 ) (9.8 ) Settlement of interest rate derivative instruments - treasury locks (52.1 ) Acquisition of treasury units (0.1 ) Distributions paid to partners (274.4 ) (236.8 ) Net cash provided by financing activities 3.8 378.8 Net change in cash and cash equivalents 0.1 Cash and cash equivalents, January 1 Cash and cash equivalents, September 30 $ $ 0.1 See Notes to Unaudited Condensed Consolidated Financial Statements. 5 TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED PARTNERS’ CAPITAL (Dollars in millions) Accumulated Other Limited General Comprehensive Partners Partner Income (Loss) Total Balance, December 31, 2008 $ 1,747.6 $ (110.3 ) $ (45.8 ) $ 1,591.5 Net proceeds from issuance of limited partner units 3.5 3.5 Acquisition of treasury units (0.1 ) (0.1 ) Net income 39.3 8.0 47.3 Cash distributions paid to partners (228.0 ) (46.4 ) (274.4 ) Non-cash contributions 0.6 0.6 Amortization of equity awards 3.3 (0.2 ) 3.1 Reclassification adjustment for loss included in net income related to interest rate derivative instruments 4.3 4.3 Balance, September 30, 2009 $ 1,566.2 $ (148.9 ) $ (41.5 ) $ 1,375.8 Accumulated Other Limited General Comprehensive Partners Partner Income (Loss) Total Balance, December 31, 2007 $ 1,395.2 $ (88.0 ) $ (42.6 ) $ 1,264.6 Net proceeds from issuance of limited partner units 271.3 271.3 Issuance of limited partner units in connection withCenac acquisition on February 1, 2008 186.6 186.6 Net income 132.1 26.8 158.9 Cash distributions paid to partners (197.3 ) (39.5 ) (236.8 ) Non-cash contributions 0.4 0.4 Amortization of equity awards 0.9 0.9 Changes in fair values of commodity derivativeinstruments 15.5 15.5 Changes in fair values of interest rate derivativeinstruments (23.2 ) (23.2 ) Balance, September 30, 2008 $ 1,789.2 $ (100.7 ) $ (50.3 ) $ 1,638.2 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 TEPPCO PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions. Note 1.Partnership Organization and Basis of Presentation Partnership Organization TEPPCO Partners, L.P. is a diversified energy logistics partnership with operations that span much of the continental United States. We were formed in March 1990 as a Delaware limited partnership.As used in this Report, “we,” “us,” “our,” the “Partnership” and “TEPPCO” mean TEPPCO Partners, L.P. and, where the context requires, include our subsidiaries. Texas Eastern Products Pipeline Company, LLC (the “General Partner”), a Delaware limited liability company, serves as our general partner and owns a 2% general partner interest in us. On October 26, 2009, we and our General Partner each merged with subsidiaries of Enterprise Products Partners L.P. (“Enterprise Products Partners”).Enterprise Products Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD”.These separate merger transactions are referred to herein individually and together as “the Enterprise Merger.”See Note 17 for additional information regarding the Enterprise Merger. As a result of the Enterprise Merger, our limited partner units (“Units”) were delisted from the NYSE.In addition, the registration of our Units under Section12 of the Securities Exchange Act of 1934 was terminated.Prior to the Enterprise Merger, our Units were listed on the NYSE under the ticker symbol “TPP”. Prior to the Enterprise Merger, our General Partner was wholly owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded limited partnership, the units of which are listed on the NYSE under the ticker symbol “EPE”. At September 30, 2009, Enterprise GP Holdings owned 4,400,000 of our
